DECISION
On October 29, 2013, the Defendant’s suspended sentence was revoked and was sentenced to ten (10) years in the Montana State Prison, for the offense of Count I: Forgery, a Felony, in violation of §45-6-325, MCA. The Defendant was granted 172 days credit for time served.
On September 1, 2015, the Montana Supreme Court vacated the sentence and remanded the matter back to the District Court to amend the judgment to sentence the Defendant to the Department of Corrections rather than the Montana State Prison, and give credit for time served while the Defendant *42was incarcerated awaiting extradition to Montana.
Done in open Court this 6th day of May, 2016.
DATED this 10th day of June, 2016.
On November 17, 2015, the Defendant was re-sentenced to the Department of Corrections, for a period of ten (10) years, for the offense of Count I: Forgery, a Felony, in violation of §45-6-325, MCA. The Defendant was granted credit for time served from December 1, 2011 to November 17, 2015, for a total of 1,447 days.
On May 6, 2016, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant appeared by videoconferencing from Billings Pre-Release and was represented by Peter Ohman of the Office of the State Public Defender. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence is AFFIRMED.
Hon. Brenda Gilbert, Chairperson, Hon. Brad Newman, Member and Hon. Kathy Seeley, Member.